     Case 2:19-cv-00431-MCE-AC Document 56 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MASA NATHANIEL WARDEN,                            No. 2:19-cv-0431 MCE AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    B. COWAN; W. WILLIAMS; and N.
      WEAVER,
15
                         Defendants.
16

17
            Plaintiff, a state prisoner, is proceeding in this action in pro per and in forma pauperis.
18
     The matter was referred to a United States Magistrate Judge pursuant to Local Rule 302(c)(21).
19
            On September 18, 2020, the magistrate judge filed findings and recommendations herein
20
     which were served on all parties and which contained notice to all parties that any objections to
21
     the findings and recommendations were to be filed within twenty-one days. ECF No. 52.
22
     Defendants have filed objections to the findings and recommendations. ECF No. 53.
23
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
24
     court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
25
     court finds the findings and recommendations to be supported by the record and by proper
26
     analysis.
27
            Accordingly, IT IS HEREBY ORDERED that:
28
                                                        1
     Case 2:19-cv-00431-MCE-AC Document 56 Filed 11/23/20 Page 2 of 2


 1         1. The findings and recommendations filed September 18, 2020 are adopted in full.

 2         2. Defendants’ motion for summary judgement (ECF No. 43-1) is GRANTED as to

 3   Corporal Williams only, and DENIED as to the remaining defendants, Officers Cowan and

 4   Weaver.

 5         IT IS SO ORDERED.

 6   Dated: November 23, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
